how
¢

Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 1 of 30

 

 

AO 241 Page 2
(Rev. O1/15) i 9 = g 8 Q 3 x
PETITION UNDER 28 U.S.C, § 2254 FOR WRIT OF ae
HABEAS CORPUS BY A PERSON IN STATE cusTon@e GT. A. RAAL
United States District Court | District: Eastern District of Louisiana

 

Name (under which you were convicted):

Richard B. Lay

Docket or Case No.:

 

 

Place of Confinement:

Raymond Laborde Correctional Center 110315

Prisoner No.:

 

 

Petitioner (include the name under which you were convicted)

Richard B. Lay v.

 

Respondent (authorized person having custody of petitioner) v.

S.W. “Sandy” McCain, Warden

 

 

The Attorney General of the State of: Jeff Land ry

 

 

 

 

 

 

 

PETITION
1. (a) Name and location of court that entered the judgment of conviction you are challenging: Clerk of Court,
22"! Judicial District Court, Parish of Washington, 908 Washington St., POBox 607
Franklinton, Louisiana 70438-0607 N
(b) Criminal docket or case number (if you know): 11-CR5-112033 -~_)
2. (a) Date of the judgment of conviction (if you know): November 30, 2011
(b) Date of sentencing: February 28, 2013
3. _. Length of sentence: Twenty (20) years under La. R.S. 15:529.1
4, In this case, were you convicted on more than one count or more than one crime? [ ] Yes [x] No
5, Identify all crimes of which you were convicted and sentenced in this case:
One (1) count Battery on a Correctional Officer in violation of La. R.S. 14:34.5
6. (a) What was your plea? (Check one)
[x] (1) Not Guilty [ } (3) Nolo Contendere (no contest) <—
[1] (©) Guilty [ ] (4) Insanity Plea

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did you

plead guilty to and what did you plead not guilty to?

(c) If you went to trial, what kind of trial did you have? (Check one)

{x |] Jury [ ] Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
[x] Yes [ ] No

8. Did you appeal from the judgment of conviction?
[x] Yes [ ] No

9. If you did appeal, answer the following:

(a) Name of court: 1°' Circuit Court of Appeal

(b) Docket or case number (if you know): 2015-KA-0086
(c) Result: Conviction and Sentence affirmed
(d) Date of result (if you know): September 21, 2015

(e) Citation to case (if you know):

(f) Grounds raised: None, Appellate Counsel Prentiss White filed a brief which does not
comply to Anders to which | filed an Opposition listing several constitutional claims and
requested another counsel to perfect and was denied by the First Circuit Court of Appeal

on March 11, 2015

 

(2) Did you seek further review by a higher state court? wx) Péa No TENDERED FOR FILING
Proodes t

If yes, answer the following:

 

_X. Dktd
—— CtRmDep
~~. Doc. No.

 

APR 19 2019

ISTRICT COURT
_US. DIST’ of Louisiana

 

 
AQ 241

(Rev. 01/15)

10.

Il.

Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 2 of 30

Page 3

(1) Name of court: Louisiana Supreme Court
(2) Docket or case number (if you know): 2015-KO:-1792
(3) Result: Writs denied

(4) Date of result (if you know): September 16, 2016
(5) Citation to the case (if you know):
(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? { ] Yes [ ] No

If yes, answer the following:

(1) Docket or case number (if you know):
(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? [ ] Yes { ]No

If your answer to Question 10 was “Yes,” give the following information:

(a)

(1) Name of court: 22"! Judicial District Court, Parish of Washington

(2) Docket or case number (if you know): 11-CR5-112033

(3) Date of filing (if you know):

(4) Nature of the proceeding: Post-Conviction / Sentencing Attacks

(5) Grounds raised: See attached and enclosed

(6) Did you receive a hearing where evidence was given on your Petitioner, application, or motion?
[ ] Yes [x] No

(7) Result: Denied

(8) Date of result (if you know): See attached and enclosed

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your Petitioner, application, or motion?
[ ] Yes [ ] No

(7) Result:

(8) Date of result (if you know):

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your Petitioner, application, or motion?
{ }] Yes { ] No

(7) Result:

(8) Date of result (if you know):
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 3 of 30

AO 241 Page 4
(Rev. 01/15)

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: [x] Yes [ ]No
(2) Second petition: [x] Yes [ ] No
(3) Third petition: [x] Yes { ] No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:
12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. ;

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail to set forth
all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: See attached / enclosed

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
(b) If you did not exhaust your state remedies on Ground One, explain why:
(c) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue?

[ ] Yes [x | No

(2) If you did not raise this issue in your direct appeal, explain why: Anders Brief

(d} Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial
court?

| x] Yes [ ] No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:
Name and location of the court where the motion or petition was filed:
Docket or case number (if you know): 11-CR5-11233
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available): Denied and unusual delays
to hear and rule on outstanding pleadings despite Mandamus from Appellate

Courts
(3) Did you receive a hearing on your motion or petition?
{ ] Yes [x] No

(4) Did you appeal from the denial of your motion or petition?
[x] Yes [ ]No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
{x] Yes [ ] No
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: First Circuit Court of Appeal
Docket or case number (if you know):
Result (attach a copy of the court’s opinion or order, if available):
(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground One:
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 4 of 30

AO 241 Page 5
(Rev. 01/15)

GROUND TWO: See attached / enclosed

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
(b) If you did not exhaust your state remedies on Ground Two, explain why:
(c} Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue?

[ ] Yes [x] No .

(2) If you did not raise this issue in your direct appeal, explain why: Anders Brief

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial
court?

| x ] Yes [ ] No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition: Post-Conviction | Sentencing Attacks
Name and location of the court where the motion or petition was filed: 22nd Judicial District
Court, Parish of Washington
Docket or case number (if you know): 11-CR5-11233
Date of the court’s decision:
Result (attach a copy of the court’s opinion or order, if available): Denied. See enclosed
(3) Did you receive a hearing on your motion or petition?
[ ] Yes [x] No
(4) Did you appeal from the denial of your motion or petition?
[x | Yes [ ] No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
|x | Yes [ ] No
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: First Circuit Court of Appeal
Docket or case number (if you know):
Result (attach a copy of the court’s opinion or order, if available): Denied. See enclosed
(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two:
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 5 of 30

AO 241 Page 6
(Rev. 01/15)

GROUND THREE: See attached / enclosed

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
(b) If you did not exhaust your state remedies on Ground Two, explain why:
{c) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?

[ ] Yes [x] No

(2) If you did not raise this issue in your direct appeal, explain why: Anders Brief

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial
court?

[x | Yes [ ] No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition: Post-Conviction / Sentencing Attacks
Name and location of the court where the motion or petition was filed: 22nd Judicial District
Court, Parish of Washington
Docket or case number (if you know): 11-CR5-11233
Date of the court’s decision:
Result (attach a copy of the court’s opinion or order, if available): See enclosed
(3) Did you receive a hearing on your motion or petition?
{ ] Yes [x] No
(4) Did you appeal from the denial of your motion or petition?
{ x] Yes [ ] No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
|x] Yes [ ]No
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: First Circuit Court of Appeal
Docket or case number (if you know):
Result (attach a copy of the court’s opinion or order, if available): Denied. See enclosed
(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three:

 

GROUND FOUR: See attached / enclosed

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
(b) Ifyou did not exhaust your state remedies on Ground Two, explain why:
(c) Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue?

{ ] Yes [x] No

(2) If you did not raise this issue in your direct appeal, explain why: Anders Brief

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial
court?

[x] Yes [ ] No
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: Post-Conviction / Sentencing Attacks
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 6 of 30

 

 

 

 

 

AO 241 Page 7
(Rev. 01/15)
Name and location of the court where the motion or petition was filed: 22nd Judicial District
Court, Parish of Washington
Docket or case number (if you know): 11-CR5-11233
Date of the court’s decision:
Result (attach a copy of the court’s opinion or order, if available): Denied. See enclosed
(3) Did you receive a hearing on your motion or petition?
[ ] Yes [x] No
(4) Did you appeal from the denial of your motion or petition?
[x] Yes [ }No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
|x] Yes [ ] No
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: First Circuit Court of Appeal
Docket or case number (if you know):
Result (attach a copy of the court’s opinion or order, if available): Denied, See enclosed
(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three:
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? [x] Yes [ ]No
If your answer is “No,” state which grounds have not been so presented and give your reason(s) for not
presenting them: Majority, others trial court has refused to rule upon and supply ruling
if so since January 2016
(b) Is there any ground in this petition that has not been presented in some state federal court? If so, which
ground or grounds have not been presented, and state your reasons for presenting them: No.
14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction that
you challenge in this petition? [x] Yes [ ] No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceedings, the issues
raised, the date of the court’s decision, and the result for each petition, application, or motion filed. Attach a copy of
any court opinion or order, if available. Eastern District of Louisiana, dismissed without prejudice,
failure to exhaust over my objections
15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? | x ] Yes { ] No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the issues
raised. 22nd Judicial District Court, Parish of Washington
16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: John Under

(b) At arraignment and plea: Same as above

(c) At trial: None

(d) At sentencing: None

(e) On appeal: Prentiss White, Louisiana Appellate Project

(f) In any post-conviction proceeding: None

(g) On appeal from any ruling against you in a post-conviction proceeding: None
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 7 of 30

AO 241 Page 8
(Rev. 01/15)
17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are challenging?
{ ] Yes [x] No

(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? [ ] Yes [ ] No

18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 USC § 2244(d) does not bar your petition. *

Filed within 1 year of timely filed state post-conviction / sentencing attack

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) as contained in 28 USC § 2244(d) provides in part
that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from filing
by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, Petitioner asks that the court grant the following relief: Vacate and set aside conviction and
sentence — insufficient evidence / defective bill of information amended unlawfully over
objections from a misdemeanor to a felony or any other relief to which Petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for
Writ of Habeas Corpus was placed in the prison mailing system on April 1 b 2019 (month, day, year).

Executed (signed) on April | L . 2019 (date). , pn

Signature of Petitioner

If the person signing is not Petitioner, state relationship to Petitioner and explain why Petitioner is not signing this petition.

8
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 8 of 30

STATEMENT OF RELEVANT FACTS

On the 24" day of February 2015, Louisiana Appellate Project through Appellate Counsel Prentiss
L. White filed a “No Merit” brief allegedly pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967); and State v. Jyles, 704 So. 2d 241 (La. 1997). On March 6, 2015,
petitioner Richard Lay filed an Opposition to the Anders Brief and to Appellate Counsel as indigent to
perfect the following claims supported by the appellate record:

1, The trial court denial of an expert witness in support of my defense that Officer Primes wounds

 

were self-inflicted violated my due process and equal protection rights to a fair trial under State_v.
Madison, 345 So. 2d 485 (La. 1977); U.S. v. Johnson, 238 F. 2d 565, 572 (2nd Cir. 1956) in light of the
testimony of Dr. Laravia (prison doctor) as a expert that the wounds appeared to be self-inflicted. Tr. p.
196 line 6-7.'

2. The trial court denial of a Private Investigator to identify and locate all witnesses inside of the
lobby of the Pulmonary Clinic on 12-21-10 for use at the preliminary hearing and trial under Madison,
supra; and U.S. v. Johnson, supra.”

3. The denial of the Motion to Quash the Bill of Information based upon intentional destruction of
the victim’s (Primes) clothing for DNA purpose to prove the wounds were self-inflicted at the prison
upon our return violated my right to a fair trial under California v. Trombetta, 467 US 479 (1 984)3

4, Appellate Lay was tried upon an oral amendment of the Bill of Information which upgraded the
charge from a misdemeanor to a felony in violation of La. C.Cr.P. Art. 487; State v. Breaux, 504 So. 2d
11 (La. App. Ist Cir. 1987); State v. Cook, 372 So. 2d 1202 (La. 1979); and Apprendi v. New Jersey,

530 US 466.4

 

' See Exhibit A
* See Exhibit B
3 See Exhibit C
4 See Exhibit D
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 9 of 30

5, Appointment of Appellate Lay as co-counsel against his wishes at trial in response to my Motion
to Appoint Conflict-free and Effective Counsel violated Faretta v. California, 422 U.S. 806, 819, 95 S.
Ct. 2525, 2533, 45 L. Ed. 2d 562 (1975); Cuyler v. Sullivan, 466 US 335 (1980); and State v. Cisco, 861
So. 2d 118 (La. 2003).°

6. The denials of various Motions to Quash the Multiple Bill of Information violated my due
process rights since I was denied Issuance of Subpoena Duces Tecum to obtain necessary documents as
indigent and Issuance of Witness Subpoenas in support thereof.®

7. The denial of my Motion for New Trial violated my due process rights and Sixth Amendment to

assistance of counsel under Cronic and Strickland.’

 

8. The denial of my Motions for Recusal pre-trial and post-trial violated my due process rights to a
fair and impartial hearing officer.®
9, The trial court was without jurisdiction to adjudicate and sentence appellate Lay under La. R.S.
15:529.1 due to various Motions for Post-Judgment of Acquittal; Arrest of Judgments remains
outstanding in violation of my due process / equal protection rights under State v. Brown, 620 So. 2d
508 (La. App. 4th Cir. 1993) (La. C.Cr.P. Art. 861)
10. Appellant Counsel White has taken retaliatory action for pursuing the projection of my appeal
granted on May 13, 2013 yet the record was recently filed with this Court (1° circuit) on January
, 2015 upon my filings to which counsel claimed he was calling 1° Circuit to find out status...
nor has he filed a merit brief raising the herein non-frivolous issues in light of fact he just received the
Eight (8) Volume records on the _—_ day of February 2015, for review thus would not comply with

Anders and State v. Jyles, 704 So. 2d at 241."

 

° See Exhibit E

® See Exhibit F

7 See Motion for New Trial (pro se) and Exhibit G
® See Exhibit H and all other Exhibits cumulatively
° See Exhibit I

10
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 10 of 30

On March 11, 2015, after consideration of my opposition to the Anders Brief and to appoint counsel

 

a single Justice denial relief. The State of Louisiana through counsel Kathryn Landry filed an Appellee
Brief stating defendant asserts no assignment of error, and accordingly requested that the conviction and
sentence be affirmed.

On September 21, 2015, the First Circuit noted appellant counsel White filed a Motion to Withdraw
in accordance with the procedures outlined in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967); and State v. Jyles, 704 So. 2d 241 (La. 1997) (per curiam), The 1* Circuit
erroneously stated that they preformed an independent, thorough review of the pleadings, minutes, bill
of information, and transcripts in the appeal record, our independent review reveals no non-frivolous
issues that arguably support the appeal. My claims set forth in the Opposition to the Ander’s Brief
clearly set forth reversible errors as to my conviction and sentence requiring appointment of independent
counsel to perfect the same. Timely writs were filed in the Louisiana Supreme Court under No. 2015-
KO-1792 challenging the First Circuit Court of Appeal allowing appellant counsel White to withdraw
under Anders/Jyles after an independent, thorough review of the records no arguable non-frivolous
issues would support the appeal despite the filing of my Opposition to the Anders Brief and Request for
Counsel to perfect them in which I supplied copies of relevant documents supporting relief as to my
conviction and sentence. I filed my 1° Application for Post-Conviction Relief'° in the District Court on
the _ day of January 2016, raising the following two claims in addition to the ones raised in
Opposition to the Anders Brief:

1) Appellant Counsel Prentiss L. White was ineffective under Cronic and Strickland in

 

filing a known frivolous appellate brief in State v. Lay, #2015-KA-0086 (direct appeal)

which did not comply with Anders v. California, supra nor State _v. Jyles, supra...

 

'° No ruling has issued on the merits since January , 2016, despite First Circuit Court of Appeal order in State v. Lay,
No. 2018-K W-0337 (May 29, 2018).

11
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 11 of 30

On the

2)

3)

knowing said statements were false as evident from reading the claims in the opposition
with documents in support; and

Appellate Counsel White’s brief does not comply with Anders nor Jyles since he refused

 

to raise the claims set forth in my Opposition to the Anders Brief which was obvious and
significant issues supported by the record in his possession due to fraudulent misconduct
depriving petitioner Lay of a due process appeal with counsel contrary to Penson v. Ohio,
488 US 75, 85 (1988); Evitts v. Lucey, 469 US 387, 396 (1985); Douglas v. California,
372 US 353 (1963) (same). See also U.S. v. Williamson, 183 F. 3d 458, 463 (Sth Cir.
1999); Manson v. Hanks, 97 F. 3d 887, 894 (7th Cir. 1996); Delgado v. Lewis, 181 F. 3d
1087, 1092 (9th Cir. 1999):and Banks v. Reynolds, 54 F. 3d 1508, 1515-16 (10th Cir.
1995).

The Supreme Court denied writs on Direct Appeal under State v. Lay, 2015-KO:-1792 on
September 16, 2016.

day of January 2016, petitioner Lay caused to be filed his 1° Application for

Post-Conviction Relief which the trial court erroneously denied relief on March 29, 2016 by falsely

alleging these claims were repetitive.

Judgment was vacated and denied in part on August 12, 2016. On May 17, 2016, petitioner Lay filed

an Original Application for Writ of Habeas Corpus to which the trial court denied on August 12, 2016,

denied relief erroneously by falsely alleging said claims were litigated on Appeal. Motion to Vacate and

Set Aside Judgment by simply looking at the Appellate Brief was denied on November 17, 2016. I

received this judgment on December 22, 2016. On September 26, 2016, petitioner Lay filed a Motion to

Vacate and Set Aside Multiple Bill and Sentence to which the Court again erroneously denied by

alleging these claims were heard on direct appeal when in fact they were not.

12
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 12 of 30

On October 4, 2016, petitioner Lay filed a Motion to Vacate and Set Aside Conviction and Sentence
which the Trial Court erroneously denied relief per State v. Bouzigard, 286 So. 2d 633, 635 (1975).

(La. C.Cr.P. Art. 483)..October 19, 2016, petitioner Lay filed a Motion to Vacate and Set Aside
Conviction and Sentence per Spencer v. Texas, 385 US 554 at 556, 87 S. Ct. 648 at 649-650, 17 L. Ed.
2d 606 (1967), and State v. Skipper, 906 So. 2d 399 (La. 2005).

On September 26, 2016, petitioner Lay filed a Motion for Recusal which the Court erroneously
denied on November 17, 2016, as being repetitive when in fact those claims had not been filed and heard

before as falsely alleged by the trial court. All judgments were received on December 22, 2016.

CLAIMS

1. Petitioner Lay was entitled to appointment of counsel and an evidentiary hearing prior to
dismissal of his petition seeking post-conviction / sentencing relief where substantial ineffective
assistance of counsel is raised where if established will entitled petitioner Lay to post-conviction /
sentencing relief.

2. Petitioner Lay’s post-conviction / sentencing relief was raised and heard on direct appeal and/or
repetitive in light of petitioner Lay’s post-conviction / sentencing claims raises ineffective appellate
counsel (Direct Appeal) which was never heard and ruled upon by the appellate or district court.

3. Petitioner Lay is being deliberately denied post-conviction / sentencing relief by Judge Ad Hoc
Jerome Winsberg which the law provides a remedy for through his knowing false rulings that said
claims are repetitive, so was heard and ruled upon on direct appeal, and where causes exists for recusal

under La. C.Cr.P. Art. 671, et seq.

LAW AND ARGUMENT 1

In Martinez v. Ryan, supra, the Supreme Court discussed the long-standing holding in Coleman, L.e.,

that since habeas petitioners have no constitutional right to counsel on post-conviction review, deficient

13
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 13 of 30

performance by post-conviction counsel does not excuse a procedural default. The Supreme Court
carved out a very limited exception to that rule in situations where a state defendant is procedurally
barred from an ineffective assistance of trial counsel claim due to either ineffective assistance or due to a
lack of counsel at the initial level of review allowed for raising such a claim.

Martinez set forth the following requirements for finding an exception to excuse a procedural
default: (1) the claim of ineffective assistance of trial counsel must be a “substantial” claim; (2) the
“cause” consisted of there being “no counsel” or only “ineffective” counsel during the state collateral
review proceeding; (3) the state collateral review proceeding was the “initial” review proceeding in
respect to the ineffective assistance of trial counsel claim; and (4) state law requires an ineffective
assistance trial counsel claim...be raised in an initial review collateral proceeding. Id. at_—, 132. S. Ct.
at 1318-19, 1320-21 (emphasis provided). The Court defined “initial-review collateral proceeding” for a
prisoner to raise a claim of ineffective assistance at trial. Id., at 1325, 1327. Martinez resolved that, in
states where a claim of ineffective assistance of counsel at trial is prohibited from direct appellate
review, the constitution would require the effective assistance of counsel at the first level of review of
the claim on post-conviction before a procedural bar can be imposed by the state courts. Id., at 1319-20.
Finding that Arizona’s procedures for raising ineffective assistance of counsel claims required that such
claims be raised in post-conviction proceedings rather than on direct appeal, the Court found that the
failure of post-conviction counsel to raise the ineffective assistance of trial counsel at the first level of
review established “cause” for Martinez’s procedural default.

The question thus becomes whether the Louisiana like Arizona, bars a defendant from raising his
ineffective assistance of counsel claims during direct appeal. Neither the United States Supreme Court
nor the United States Fifth Circuit has ruled on this issue in regard to Louisiana’s procedures. However,

the issue was raised before the United States Supreme Court in Trevino v. Thaler, US ,113S.

14
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 14 of 30

Ct. 1911 (2013) with regard to Texas’ rule governing ineffective assistance of counsel claims, and May
well apply by analogy to Louisiana cases.

In Trevino, the Court acknowledged the four-part test of Martinez, for finding an exception to
Coleman’s general rule that post-conviction counsel’s errors cannot constitute “cause” for the procedural

default of an ineffective assistance of trial counsel claim. Id., at 1918. The Trevino court then focused on

 

the fourth prong of this test relative to whether Texas law required the ineffective assistance of counsel
to be addressed in initial review collateral proceedings. The Court found that, although Texas law did
not expressly required a defendant to raise a claim of ineffective assistance of counsel in an initial
collateral review proceeding, Texas court generally directed defendants to raise such claims on
collateral, rather than on direct review. Id., at 1919-20. Additionally, Texas procedure made it virtually
impossible for appellate counsel to adequately present an ineffective assistance (of trial counsel) claim
on direct review as such a claim often “depends upon evidence outside the trial record” and efforts to
expand the record are different due to time constraints for filing an appeal. Id., at 1918.

Similarly, Louisiana law generally encourages defendants to bring issues of ineffective assistance of
trial counsel in a post-conviction proceeding in the district court, where a full evidentiary hearing May
be conducted. State v. Clark, 107 So. 3d 646 (La. App. 2nd Cir. 2012); State v. Prudholm, 446 So. 2d
729, 737 (La. 1984) (noting that, when challenging the constitutional right to reasonably effectively
assistance of counsel, “a defendant’s remedy is through (PCR) in the trial court where the quality of the
attorney’s assistance can be developed and explored. However, where the record discloses sufficient
evidence to decide the issue of ineffective assistance of counsel when raised by assignment of error on
appeal, it may be addressed in the interest of judicial economy. State v. Ratcliff, 416 So. 2d 528, 530
(La. 1982); State v. Carter, 684 So. 2d 432, 438 (La. App. Ist Cir. 1996). Decisions relating to

investigation, preparation and trial strategy cannot possibly be reviewed on appeal. See State v. Albert,

15
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 15 of 30

697 So. 2d 1355, 1363-64 (La. App. Ist Cir. 1997); State v. Johnson, 951 So. 2d 294, 304 (La. App. Ist
Cir. 2006).

Finally, appellate courts have held that ineffectiveness of counsel relating to trial strategy cannot be
determined by review of the record on appeal, but must be asserted on “application for post-conviction
relief’ where an evidentiary hearing can be held to determine among other things, defense counsel’s
strategy and whether the defendant himself was aware of the strategy and agreed to it. State v. Cambre,
05-888 at 27, 939 So. 2d 461.

Petitioner Lay had filed post-conviction sentencing claims that trial counsels were ineffective for
failing to raise and/or perfect constitutional claims for review which had basis on fact and law for
Appellate review; and Appellate Counsel Prentice White who was not trial counsel was ineffective by
his failure to file a merit brief raising those claims (post-trial) under the assignment of ineffective
assistance of counsel for State / Federal exhaustion purposes, which was not heard on Direct Appeal as

knowing falsely held by the trial court to deny me a remedy.

LAW AND ARGUMENT 2

The federal habeas corpus statute and decades of federal jurisprudence require a Petitioner seeking
federal habeas corpus relief to exhaust all available state court remedies prior to filing his federal
petition. 28 U.S.C. § 2254(b)(1)(A). Rose v. Lundy, 455 US 509, 102 S. Ct. 1198, 71 L. Ed. 2d 379
(1982); Mercadel v. Cain, 179 F. 3d 271, 275 (Sth Cir. 1999). Fisher v. Texas, 169 F. 3d 295, 302 (Sth
Cir. 1999); in order to satisfy the exhaustion requirement, the petitioner must have fairly presented the
substance of his federal constitutional claims to the State courts in a procedural proper manner. Wilder
v. Cockrell, 274 F. 3d 255, 259 (Sth Cir. 2001); O’Sullivan v. Boerckell, 565 US 838, 119 S. Ct. 1728,
144 L. Ed. 2d 1 (1999); Maguire v. Phillips, 144 F. 3d 348, 360 (Sth Cir. 1998) /citing Richardson v.
Procunier, 762 F. 2d 429, 431-32 (Sth Cir. 1985). Moreover, each claim must be presented to the State’s

highest court, even when review by that court is discretionary. O’Sullivan v. Boerckell, 565 US 838, 119
16
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 16 of 30

S. Ct. 1728, 144 L. Ed. 2d 1 (1999); Magourik, 144 F. 3d at 360, citing Richard, 762 F. 2d at 431-32. In
Louisiana, the highest court is the Louisiana Supreme Court. See La. Const. Art. 5, § 5(a) [The
Louisiana Supreme Court has general supervisory jurisdiction over all courts...”]

Thus, in order for a Louisiana prisoner to have exhausted his state court remedies, he must fairly
presented the substance of his federal constitutional claims to the Louisiana Supreme Court in a
procedurally correct manner. Nobles v. Johnson, 127 F. 3d 409, 420 (Sth Cir. 1997), cert. denied,, 523
US 1139, 118 S. Ct. 1845, 140 L. Ed. 2d 1094 (1998). Exhaustion requires that any federal
constitutional claims presented to the State courts be supported by the same factual allegations and legal
theories upon which the Petitioner bases his federal claims. Picard v. Connor, 404 US 270, 276, 92 S.
Ct. 509, 512, 30 L. Ed. 2d 438 (1971).

The Fifth Circuit has held that a habeas petitioner fails to exhaust state remedies when he presented
material additionally evidentiary support to the Federal Court has not presented to the State Court. See
Graham v. Johnson, 94 F. 3d 958 (5th Cir. 1996); citing Joyner v. King, 786 F. 2d 1317, 1320 (Sth Cir.)
(holding that the policies underlying the exhaustion doctrine requires that “New Factual allegations in
support of a previously asserted legal theory,” be first present dot the State Court.) cert. denied,, 479 US
1010, 107 S. Ct. 653, 93 L. Ed. 2d 708 (1986); Brown v. Estelle, 701 F. 2d 494, 495-96 (Sth Cir. 1983);
(holding that when a claim is filed in Federal Court in a significant stronger evidentiary posture than it
was before the State Court, it must be dismissed for failure to exhaust State remedies.) See also
Barrientes v. Johnson, 1996 U.S. App. LEXIS 25049 (5th Cir. August 20, 1996); (unpublished).

In the instant case, none of petitioner Lay’s post-conviction / sentencing claims on direct appeal due
Appellate counsel Prentice White filing of the Anders Brief when said claims had substantial merits
supported by the trial records State / Federal Jurisprudence under the assignment of ineffective trial

counsel and denial of a fair and impartial trial Judge Ad Hoc... who falsely and knowingly kept alleging

17
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 17 of 30

these claims (post-conviction / sentencing relief) were heard and ruled upon on Direct Appeal to deny

me a remedy provided by State / Fed Jurisprudence.

LAW AND ARGUMENT 3

Under the Fourteenth Amendment of the United States and Article 1, § 2 of the Louisiana
Constitution of 1974, a citizen is protected against deprivations of life, liberty, or property without due
process of law. The meaning of these provisions is clear:

...Persons whose rights may be affected by State action are entitled to be
heard, and in order that they may enjoy that right, they must first be
notified. It is equally fundamental that the right to notice and an
opportunity to be heard must be granted at a meaningful time and in a
meaningful manner. In re Adoption of B.G.S., 556 So, 2d 545, 549 (La.
1990). These protections “come into play only if the private interest
asserted is constitutionally cognizable.” Id. Once the interest has been

shown, “a proper evaluation of the State’s process can be made in light of
the relative importance of the private and public interests at stake.” Id.

The balancing of these factors and determination of whether or not due process has been satisfied is
administered under the three factor test as espoused by the United States Supreme Court in Matthews v.
Eldridge, 424 US 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), and adopted by the Louisiana Supreme |
Court (when interpreting the Louisiana Supreme Constitution) in Wilson v. City of New Orleans, 479
So. 2d 891 (La. 1985) and In re Adoption of B.G.S., 556 So. 2d 545, 549 (La, 1990). The Matthews test
involves evaluation of three (3) separate factors: first, the private interest that will be affected by the
official action; second, the risk of erroneous deprivation of such interest through the procedures used,
and the probable value, if any, of additional or substitute procedural safeguards; and finally, the
government’s interest, including the function involved and the fiscal and administrative burdens and the
additional or substitute procedural requirement would entail. In re Adoption of B.G.S., supra at 552. See

also In Re Murchison, 349 US 133, 136-39 (1955).

18
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 18 of 30

Art. 678. Recusation of judge ad hoc.

A judge ad hoc appointed to try a motion to recuse a judge, or appointed to
try the case, may be recused on the grounds and in the manner provided in
this Chapter for the recusation of judges.

Art. 671. Grounds for recusation of judge

A. In a criminal case a judge of any court, trial or appellate, shall be
recused when he:

(1) Is biased, prejudiced, or personally interested in the cause to such an
extent that he would be unable to conduct a fair and impartial trial;

(4) Is a witness in the cause;
(5) Has performed a judicial act in the case in another court; or

(6) Would be unable, for any other reason, to conduct a fair and
impartial trial.

Art. 675. Selection of judge ad hoc to try motion to recuse

A. In a court having two judges, the judge who is sought to be recused
shall refer the motion to recuse to the other judge of that court.

C. When the ground assigned for the recusation of the judge of a district
court having one judge is that he is biased, prejudiced, or personally
interested in the cause, the judge shall appoint a district judge of an
adjoining district to try the motion to recuse.

On the 26" day of September 2016, petitioner Lay filed a valid “Motion for Recusal” which set forth
valid State / Federal constitutional claims for recusal for a per se recusal and/or a contradictory hearing
with the district attorney per La. C.Cr.P. Art. 675 yet this Motion was repetitive knowing the facts /
claims were never heard and ruled by the court for exhaustion purposes, nor can the Court produce any
recusal Motion filed previously as to these claims. See Graham v. Johnson, 94 F. 3d 958 (Sth Cir. 1996).

The State of Louisiana through its Courts has deprived petitioner Lay of appointment of conflict-free

at his 1* initial review collateral proceeding under Martinez v. Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L.

19
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 19 of 30

Ed. 2d 272 (3/20/12);'! Trevino v. Thaler, 11-10189 (U.S. 2013), 569 U.S. 413, 133 S. Ct. 1911, 185 L.
Ed. 2d 1044; State v. Prudholm, 446 So.2d 729 (La. 1984); State v. Albert, 697 So. 2d 1355, 1363-64
(La. App. Ist Cir. 1997); State v. Johnson, 951 So. 2d 294, 304 (La. App. Ist Cir. 2006); and State v.
Cambre, 05-888, 939 So.2d 446 at 461 to develop his substantial ineffective assistance of counsel claims

which if established would entitle him to relief contrary to Williams v. Taylor, 529 US 420; and United

 

| States v. Cronic, 466 U.S. 648, 659, 104 S. Ct. 2039, 2047, 80 L. Ed. 2d 657 (1984) since no conflict-
free counsel was appointed upon request for trial and sentencing purposes. *

The State of Louisiana through its court’s refusal to extend the principle of Trevino/Martinez when
confronted with sets.of facts that were materially in distinguished from these U.S. Supreme Court’s
decisions, nevertheless arrived at result different from said precedent contrary Williams, 120 S. Ct. at
1519-20; Randass v. Angelone, 530 US 156, 120 S. Ct. 2113, 2121, 2125, 147 L. Ed. 2d 125 (2000)
(Justice Kennedy) (rejecting that the State’s refusal to extend the Supreme Court’s precedent in
Simmons v. South Carolina, 512 US 154, 114 S, Ct. 2187, 129 L. Ed. 2d 133 (1994) amounted to an
unreasonable application of Federal Law under AEDPA."? We only have said, in dicta, that “a State
court decision involved an unreasonable application of Supreme Court precedent” if the State court...
unreasonably refuses to extend (a legal Principle (from Supreme Court present) to a New context here it
should apply.” Buttoson v. Moore 234 F. 3d 526, 531 (11th Cir. 2001); accord Putman v. Head, 268 F.
3d 1223, 1241 (11th Cir. 2001); Breedlove v. Moore, 279 F. 3d 952, 961 (11th Cir. 2002); See also

Isaacs v. Head, 300 F. 3d 1232, 1251 (11th Cir. 2001 (Majority opinion).

 

'' See State v. Deloch, 2013-1975 (La. 5/16/14), 140 So.3d 1167

2 Holloway v. Arkansas, 435 US 475, 98 S. Ct. 1173, 55 L. Ed. 2d 426 (1978); Zuck v. Alabama, 588 F. 2d 436 (Sth Cir.
1979), cert. denied,, 444 US 833; State v. Willie, 595 So. 2d 1149, 1153.

'? Justice Kennedy’s plurality opinion said that a State Court decision in unreasonably applies clearly established Federal
Law if the State Court was unreasonably in refusing to extend the governing legal principle to a context in which the
principle should have controlled.” Randass, 120 S. Ct. 2120.

20
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 20 of 30

The State of Louisiana like Texas and Arizona regulates the type of ineffective assistance counsel
brought up on Appeal to PCR in the trial of the purpose of holding an evidentiary hearing and
appointment of counsel.'*

Per curiam of the Louisiana Supreme Court In Re State v. Lay, 14-KH-2549. Reconsideration denied
on November 6, 2015.

The First Circuit Court of Appeal denied writs under No. 2017-KW-0207 on the 1" day of May
2017. The Louisiana Supreme Court denied writs under No. 2017-KW-1156 on the 28" day of
September 2018. Reconsideration was filed on October 9, 2018 per Houston vy. Lack, supra challenging
the court’s ruling that petitioner Lay has exhausted all rights to seek collateral review on 11-06-15.
LEGAL STANDARDS:

A federal court will not reach the merits of claims denied by the State court on State procedural
grounds if the State-law grounds are independent of the federal claim and adequate to bar federal
review. See Sawyer v. Whitley, 505 US 333, 338, 112 S. Ct. 2514, 120 L. Ed. 2d 269 (1992); Coleman
v. Thompson, 501 US 722, 750, 111 S. Ct. 2546, 115 L. Ed. 2d 640 (1991), modified by Martinez v.
Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L. Ed. 2d 272 (3/20/12). But if the State procedural
determination is based on state grounds that were inadequate to bar federal habeas review, or if the
habeas petitioner shows that an inadequate to bar federal habeas review, or if the habeas petitioner
shows that an exception to the bar applies, the federal court must resolve the claim without the deference
that the AEDPA otherwise requires. See Woodfox_v. Cain, 609 F. 3d 774, 794 (5th Cir. 2010) (the
AEDPA’s deferential standard of review would not apply to a procedural decision of the State); Miller
v. Johnson, 200 F, 3d 274, 281 n. 4 (5th Cir. 2000) (“Review is de novo when there has been no clear

adjudication on the merits.” (citing Nobles v. Johnson, 127 F. 3d 409, 416 (Sth Cir. 1997); Mercadel v

 

4 See State court’s pleading with substantial ineffective assistance counsel claims yet no evidentiary hearing with counsel
was held to develop.

21
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 21 of 30

Cain (1999, CAS La) 179 F.3d 271 (“the AEDPA deference scheme outline in 28 U.S.C. § 2254(d) does
not apply to claims not adjudicated on the merits by the State court.).

And, where a state court has already rejected a claim on the merits, a federal court may grant habeas
relief on that claim only if the State court adjudication:

(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly
established federal law, as determined by the Supreme Court of the United States; or (2) resulted in a
decision that was based on an unreasonable determination of the facts in light of the evidence presented
in the state court proceeding 28 U.S.C. § 2254(d). A state court is “contrary” to clearly established
federal law if “it relies on legal rules that directly conflict with prior holdings of the Supreme Court or if
it reaches a different conclusion than the Supreme Court on materially indistinguishable facts. Busby v.
Dretke, 359 F. 3d 708, 713 (5th Cir. 2004); see also Lopez v. Smith, 135 S. Ct. 1, 2, 190 L. Ed. 2d 1
(2014) (per curiam) (“we have emphasized, time and time again, that the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), 110 Stat. 1214, prohibits the federal courts of appeal from relying
on their own precedents to conclude that a particular constitutional principle is “clearly established.”
(citation omitted).

A Decision constitutes an “unreasonable application” of clearly established federal law if, “the state
court identifies the correct governing legal principle from (the) Court’s decisions but unreasonably
applies that principle to the facts of the prisoner’s case.” Williams v. Taylor, 529 US 362, 413, 120 S.
Ct. 1995, 146 L. Ed. 2d 389 (2000). “For purposes of 28 U.S.C. § 2244(d)(1), an unreasonable
application of federal law is different from an incorrect application of federal law... A state court’s
determination that a claim lacks merit precludes federal habeas relief so long as fair-minded jurists could
disagree on the correctness of the State court’s decision.” Harrington v. Richter, 562 US 86, 131 S. Ct.
770, 785-86, 178 L. Ed. 2d 624 (2011) (citations and internal quotation marks omitted). under 28 U.S.C.

§ 2254(d), a habeas court must determine what arguments or theories supported or, as here, could have

22
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 22 of 30

supported, the State court’s decision; and then it must ask whether it is possible fair-minded jurists could
disagree that those arguments or theories are inconsistent with the holding in a prior decision court.” Id.
at 786 (internal quotation marks omitted), The Supreme Court has further explained that “[e]valuating
whether a rule application was unreasonable requires considering the rules specificity. The more general
the rule, the more leeway courts have in reaching outcomes in case-by-case determinations.” Id.
(internal quotations marks omitted). And “even a strong case for relief does not mean that state court’s
contrary conclusion was unreasonable.” Id. the Supreme Court has explained that; “if this standard is
different to meet, that is because it was meant to be,” where, “as amended by AEDPA, 28 U.S.C. §
2254(d) stops short of imposing a complete bar on federal court relitigation of claims already rejected in
state proceedings,” but it preserves authority to issue the writ in cases where there is no possibility fair-
minded jurists could disagree that the state court’s decision conflicts with this court’s precedents,” and
“it goes no farter.” Id. Thus, “as a condition for obtaining habeas corpus from a federal court, a state
prisoner must show that the state court’s ruling on the claim being presented in federal court was so
lacking in justification that there was no error well understood and comprehended in existing law
beyond any possibility for fair-minded disagreement.” Id. at 786-87; according Burt v. Titlaw, 134 S. Ct.
10, 16, 187 L. Ed. 2d 348 (2013).

The State of Louisiana’s decision in state v. Deloch, Jr., 140 So. 3d 1167, 2014 La. LEXIS 1197 No.

 

2013-KP-1975 (La. 5/16/14) that Martinez v. Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L. Ed. 2d 272
(3/20/12) in light of Trevino v. Thaler, 11-10189 (U.S. 2013), 569 U.S. 413, 133 S. Ct. 1911, 185 L. Ed.
2d 1044 does not apply in any Louisiana court despite raising substantial ineffective trial; appellate; and
post-conviction counsel(s) claims results in a decision that is contrary to, or involved an unreasonable
application of, clearly established federal law, as determined by the Supreme Court of the United States;
and results in a decision that is based on an unreasonable determination of the facts in light of the

evidence presented in the state courts’ proceeding by relying on legal rules that directly conflict with

23
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 23 of 30

prior holdings of both the United States Supreme Court and the Louisiana Supreme Court and/or
reached a different conclusion that the Supreme Court on materially indistinguishable facts.

In Martinez v. Ryan, 566 U.S. 1, 132 S. Ct. 1309, 182 L. Ed. 2d 272 (3/20/12), the Supreme Court
discussed the longstanding holding in Coleman, i.e., that since habeas petitioners have no constitutional
right to counsel on Post-Conviction review, deficient performance by Post-Conviction counsel does not
excuse a procedural default. The Supreme Court carved out a very limited exception to that rule in
situations where a State defendant is procedurally barred from an ineffective assistance or due to a lack
of counsel at the initial or review allowed for raising such a claim.

Martinez set forth the following requirements for finding an exception to excuse a procedural
default: (1) the claim of “ineffective assistance of trial counsel" was a "substantial" claim; (2) the
"cause" consisted of there being "no counsel" or only "ineffective" counsel during the state collateral
review proceeding; (3) the state collateral review proceeding was the "initial" review proceeding in
respect to the ineffective-assistance-of-trial-counsel claim; and (4) state law requires that an ineffective
assistance of trial counsel claim . . . be raised in an initial-review collateral proceeding. Id. at, 132
S. Ct. 1318-19, 1320-21. [Emphasis provided]. The court defined “initial review collateral proceeding
for a prisoner to a claim of ineffective assistance at trial. Id. at 1325, 1327. Martinez, resolved that, in
States where a claim of ineffective assistance of counsel at trial is prohibited from direct appellate
review, the constitution would require the effective assistance of counsel at the first level of review of
the claim on Post-Conviction before a procedural bar can be imposed by the State courts. Id. at 1319-20.
Finding that Arizona’s procedures for raising ineffective as of counsel claims required that such claims
be raised in Post-Conviction proceedings rather than on direct appeal, the court found that the failure of
Post-Conviction counsel to raise the ineffective assistance of trial counsel at the first level of review

established “cause” for Martinez’s procedural default.

24
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 24 of 30

The question thus becomes whether Louisiana like Arizona bars a defendant from raising his
ineffective assistance of counsel during direct appeal. Neither the United States Supreme Court nor the
United States Fifth Circuit has ruled on this issue in regard to Louisiana procedures. However, the issue
was raised before the United States Supreme Court in Trevino v. Thaler, US _, 113 S. Ct. 1911
(2013) with regards to Texas’ rule governing ineffective assistance of counsel claims, and may well
apply by analogy to Louisiana cases.

In Trevino, the court acknowledges the four-part test of Martinez for finding an exception to
Coleman’s general rule that post-conviction counsel’s errors cannot constitute “cause” for the procedural

default of an ineffective assistance of counsel claim. Id., at 1918. The Trevino court then focused on the

 

4" prong of the test relative to whether Texas law required the ineffective assistance of counsel to be
addressed in initial review collaterally proceedings. The court found that, although Texas law did not
expressly require a defendant to raise a claim of ineffective assistance of counsel in an initial collateral
review proceeding, Texas courts generally directed defendants to raise such claims on collateral, rather
than on direct review. Id. at 1919-20. Additionally, Texas procedures made it virtually impossible for
appellate counsel to adequately present an ineffective assistance of counsel claim on direct review as
such a claim often depends upon evidence outside the trial records and efforts to expand the record are
difficult due to time constraints for filing an appeal. Id. at 1918.

Similarly, Louisiana law generally encourages defendants to bring issues of ineffective assistance of
counsel in a post-conviction proceeding in the district court, where a full evidentiary hearing may be
conducted. State v. Clark, 107 So. 3d 646 (La. App. 2nd Cir. 2012); State v. Prudholm, 446 So. 2d 729,
737 (La. 1984) (noting that, when challenging the constitutional right to reasonable effective assistance
of counsel, “a defendant’s remedy is through post conviction relief in the trial court where the quality of
counsel’s assistance can be developed and explored). However, where the record discloses sufficient

assistance of counsel when raised by assignment of error on appeal, it may be addressed in the interest

25
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 25 of 30

of judicial economy. State v. Ratcliff, 416 So. 2d 528, 530 (La. 1982); State v. Carter, 684 So. 2d 432,

438 (La. App. Ist Cir. 1996). Decisions relating to investigation, preparation and trial strategy cannot

possibly be reviewed on appeal. See State v. Albert, 697 So. 2d 1355, 1363-64 (La. App. Ist Cir. 1997).
Petitioner Lay’s substantial ineffective appellate and trial counsels would have been regulated to

State post-conviction proceedings. See State v. Prudholm, 446 So. 2d 729, 737 (La. 1984); State v.

 

Clark, 107 So. 3d 646 (La. App. 2nd Cir, 2012); Smith v. Murray, 477 US 527, 91 L. Ed. 2d 434, 106 S.
Ct. 2661 (1986); and State v. Cambre, 05-888 (La.App. 5 Cir. 7/25/06), 939 So.2d 446, 460, writ denied,
06-2121 (La. 4/20/07), 954 So.2d 158.

2. La. R.S. 15:529.1(D)(1)(b) in pertinent part state the following burden of proof by the district
attorney and the defense counsel duties to file written objections or waive the right to contest the factual
findings on direct appeal.

Except as otherwise provided in this subsection, the district attorney shall have the burden of proof
beyond a reasonable doubt on any issue of facts. The presumption of regularity shall be sufficient to
meet the original burden of proof. If the person claims that any conviction or adjudication of
delinquency alleged is invalid, he shall file a written response to the information. A copy of the
response(s) shall be serve upon the prosecutor. A person claiming that a conviction or adjudication of
delinquency alleged in the information was obtained in violation of the Constitution of Louisiana or the
United States shall set forth his claim, and the factual basis therefore, with particularity in the response
to the information. The person shall have the burden of proof, by a preponderance of evidence on any
issue of fact raised by the response. Any challenge to a previous condition or adjudication not made
before sentence is imposed may not be raised to attack the sentence. La. R.S. 15:529.1.D(1)}(b). see State
yv. Watts, 735 So. 2d 866 (La. App. 5th Cir. 1996); and State v. Washington, 916 So. 2d 1171, 1173 (La.

App. 5th Cir. 2008).

 

'5 No post-conviction counsel was appointed to perfect the substantial ineffective trial and appellate counsels claims prior to
dismissal by any state court.

26
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 26 of 30

In State v. Nelson, 379 So. 2d 1072 (La. 1980), the Louisiana Supreme Court held:

The prosecution's failure to produce a contemporaneous record affirmatively showing a knowing and
voluntary waiver of the three major constitutional rights shall be treated as a trial irregularity in the
enhancement of sentence hearing. The defendant, in failing to object at the time the convictions are
introduced or to prove as a matter of defense that no record exists which shows that the sentencing judge
complied with the Boykin requirements, waives the irregularity. See La.C.Cr.P. art. 841; However, just
as with other trial irregularities involving fundamental rights, the defendant's failure to {379 So.2d
1075} object or present evidence of the non-existence of the record does not prevent his raising the lack
of a record of the constitutionally required judicial determination that his plea was voluntary in an
application for a writ of habeas corpus, La.C.Cr.P. art. 362, or in a motion for a new trial, La.C.Cr.P. art.
851; State v. Jackson, 389 So. 2d 69, 70 (La. 1980) (Lemmon, J., concurring) (“irregularity is waived on
direct appeal, and the defendant is relegated to post-conviction relief, at which he will have the burden
of proving the invalidity of the convictions because of the... lack of required boykinization”).'® See also
Becnel v. Blackburn, 410 So.2d 1015 (La. 1982); Maleng v. Cook, 104 L. Ed. 2d 540, 490 US 480, 109
S. Ct. 1923 (1989) (cases cited). The trial nor appellate counsel challenge State v. Lay, #04-CR-58726
as being unconstitutional under Boykin giving me another sentencing hearing.

Louisiana Code of Criminal Procedure Article 882. Correction of illegal sentence; review of illegal
sentence

A. An illegal sentence may be corrected at any time by the court that imposed the sentence or by an

appellate court on review. See State ex rel. Stepter v. Whitley, 661 So. 2d 480 (La. 1995); Bozza _v.

 

United States, 330 US 160, 67 S. Ct. 645 (1947). See also State v. Johnson, 220 La. 64, 55 So. 2d 782,

adopting Rule 35, Federal Rules of Criminal Procedure.

 

'S See State v. Shelton, 621 So. 2d 769 (La. 1993) adopting Parke v. Raleng, 113 S. Ct. 517, 523 (1992). See also State v.
Casson, 2 So. 3d 1246 (La. App. 3rd Cir. 2009); and Brady v. United States, 397 U.S. 742, 747, n.4, 90 S. Ct. 1463, 1468, 25
L. Ed. 2d 747 (1970)

27
Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 27 of 30

The State of Louisiana decisions State of Louisiana v. Ranj Cotton, 09-2397 (La. 10/15/10), 45 So.
3d 1030; and State v. Marcus Quinn, Sr., 2015 La. LEXIS 1004, No. 2014-OK-1831 (La. 4/10/15) bars
collateral review of a sentence imposed by using erroneous information and/or unconstitutional
convictions per se and due to appellate counsel being barred by operation of La, R.S. 15:529.1(D)(1)(b);

and La. C.Cr.P. Art. 841 results in a decision that is contrary to La. C.Cr.P. Art. 881.5 and 882; Bozza v.

 

United States, 330 US 160, 67 S. Ct. 645 (1974); Glover v. United States, 531 U.S. 198, 203, 121 S. Ct.
696, 148 L. Ed. 2d 604 (2001) citing Strickland v. Washington, 466 US 668, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984); Boykin v. Alabama, supra;'’ State v. Guzman, 665 So. 2d 512 (La. 1995) (La. C.Cr.P.
Art. 556.1); United States v. Tucker, 404 U.S. 443, 92 S. Ct. 589, 30 L. Ed. 2d 592 (1972) and
Duckworth v Serrano, 454 US 1, 70 L Ed 2d 1, 102 S Ct 18 (1981) where the Supreme Court held:

...A state prisoner must normally exhaust available state remedies before a Writ of Habeas Corpus
can be granted by the federal courts; an exception is made only if there is no opportunity to retain
redress in State court or if the corrective process is so clearly deficient as to render futile any effort.

The State of Louisiana through erroneous interpretations of State laws by the Louisiana Supreme
Court has foreclosed any and all collateral attacks on my convictions and sentences based upon
ineffective trial; appellate; and post-conviction/sentencing attorneys without due process since petitioner
Lay was not informed of their decisions not to raise these claims via Motion to Quash; Motion for New
Trial; Motion to Correct Illegally Excessive sentence in the trial court, on direct appeal and PCR and/or
inactions as mandated by Florida v. Nixon, 543 U.S. 175, 125 S. Ct. 551, 160 L, Ed. 2d 565 (2004). See
Smith v. Murray, supra.

3. In Joseph v. Cain, U.S. District Lexis 60923, Civil Action No. 08-3992, Section “A” (4) (E.D. La.

5/25/11) held:

 

'? See United States v. Bass, 310 F. 3d 321, 325 (5th Cir. 2001) (quoting Strickland, 466 US at 694); Briseno v. Cockrell, 274
F. 3d 204, 207 (Sth Cir. 2001); and United States v. Franks, 230 F. 3d 811, 815 (5th Cir. 2000) (three extra months equal
prejudice.)

28
. Case 2:19-cv-09803-SSV-JCW Document1 Filed 04/19/19 Page 28 of 30

...The AEDPA's deferential standard of review applies only to claims adjudicated on the merits by
the state courts. 28 U.S.C. § 2254(d). As outlined previously, Joseph's insufficiency of the evidence
claim was dismissed as procedurally barred under La. Code Crim. P. art. 930.4, and it was not addressed
on the merits. With respect to claims that are not adjudicated on the merits in state court, the deferential
AEDPA standards of review do not apply. Henderson v. Cockrell, 333 F.3d 592, 597 (Sth Cir. 2003).
Instead, the federal courts review those claims under the pre-AEDPA de novo standards of review. Id.,
at 598 (citing Jones v. Jones, 163 F.3d 285, 299-300 (5th Cir. 1998) (applying de novo standard of
review to ineffective assistance of counsel claims that were raised in state court, but not adjudicated on
the merits)); see also, Carty v. Thaler, 583 F.3d 244, 253 (Sth Cir. 2009). The pre-AEDPA is application
since:

(a). The trial court denied all PCR claims pursuant to La. C.Cr.P. Art. 930.4 as either being been
heard on direct appeal or not brought when they could have been heard on appeal are not subjected to
dismissal under 28 U.S.C. § 2254(d) but review under the pre-AEDPA de novo standards of review; and

(b) Petitioner Lay is entitled to issuance of a Writ of Habeas Corpus as to his conviction and
sentence; and/or an evidentiary hearing with counsel as indigent.

Ft,

Respectfully submitted this { 6 day of April, 2019, under the penalty of perjury and good

Richard Lay 110315
RLCC Cajun 2 Al

1630 Prison Road
Cottonport, LA 71327

faith.

 

29
 

Case 2:19-cv-Q9803-SSV-JCW a 19 Page 29 of 30

+

     
 
  

 

 

 

 

   

OONn Cc
eng £* a
Bae 3
28 i}
Seo lin &
% em lis
sony.
38 n §
yb g
2a =
o oO a

De ee

 
 

ee

£

i

 

Se en eS CO eee eer aS

 

 

. / oh

° -
ce
a
3 \
oO
Oy!
o |
> :
© i
Oo:

i
oO i
a i
— t
® j
a :
= ,
tT :
oO 4
TC
ac)
i
a
< erence I cc eer ee TT a
c on |
Z :
ae |
oO
a
Q |
5

SSV

 

 

 

-Cv-09803-

Case 2:19

Se
‘
>

 

 

» . cnet iene ad si ie anti ltad

nee syne ncaa ne tintin cnaeemneatm encanta, ioranmmnedeet
ars lente
